ORDER

PER CURIAM.
Christopher Mark Piersee (Movant) appeals the judgment of the Circuit Court of Lewis County denying his Rule 24.035 motion for post-conviction relief after an evi-dentiary hearing. Movant contends the motion court erred in denying his claims that counsel was ineffective for failing to hire a forensic psychiatrist to establish that: (1) Movant was incompetent to proceed with a plea pursuant to section 552.020 due to excessive medication and active psychosis; and (2) Movant’s drug-induced psychosis was a mental disease or defect entitling him to a diminished capacity defense under section 552.015.2(8).
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).